DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Request for Reconsideration filed October 8, 2021 has been received and considered by Examiner.

In regard to independent claim 17, a search of the prior art did not yield a reference, or combination of references, that would have taught or suggested to one of ordinary skill in the art at the time of the filing of the application the claimed process comprising using a plurality of particles specifically to adjust a coefficient of dry sliding friction of a surface of glass of a container to be less than 0.15, the plurality of particles being characterized by a particle size distribution having a d50 in a range from 1 to 100 microns.

REPEATED REJECTIONS
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 8-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 15 of copending Application No. 16/546,979.
In regard to claim 8, although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of the instant application overlaps in scope with claim 7 of US Ap. No. 16/546,979. 
In regard to claim 9, since claim 7 of US Ap. No. 16/546,979 recites a hollow body having all structural and compositional requirements of claim 8, one of ordinary skill in the art would have expected the inherent physical characteristics of the surface region, such as the claimed contact angle for wetting with water, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I; and mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

In regard to claims 10 and 11, claims 10 and 11 of the instant application overlaps in scope with claim 15 of US Ap. No. 16/546,979.
Although claims 7 and 15 of US Ap. No. 16/546,979 are not in a single chain of continuity, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the features of claims 7 and 15 of US Ap. No. 16/546,979 to form the container recited in claims 10 and 11 of the instant application, since such features are 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-11 and 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 6, 10, 13, 16 and 18 of copending Application No. 16/668,016.
In regard to claim 1, 5 and 6, although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application overlaps in scope with claim 13 of US Ap. No. 16/668,016. 
In regard to claims 2-4, claims 2-4 of the instant application overlaps in scope with claim 16 of US Ap. No. 16/668,016.

In regard to claim 7, claim 7 of the instant application overlaps in scope with claim 18 of US Ap. No. 16/668,016.
Although claims 13 and 18 of US Ap. No. 16/668,016 are not in a single chain of continuity, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the features of claims 13 and 18 of US Ap. No. 16/668,016 to form the hollow body recited in claim 7 of the instant application, since such features are 

In regard to claims 8 and 10, although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of the instant application overlaps in scope with claim 4 of US Ap. No. 16/668,016. 

In regard to claim 9, claim 9 of the instant application overlaps in scope with claim 6 of US Ap. No. 16/668,016.
Although claims 4 and 6 of US Ap. No. 16/668,016 are not in a single chain of continuity, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the features of claims 4 and 6 of US Ap. No. 16/668,016 to form the hollow body recited in claim 9 of the instant application, since such features are known features for a hollow body as taught by US Ap. No. 16/668,016 (and such features are not mutually exclusive).

In regard to claim 11, claim 11 of the instant application overlaps in scope with claim 10 of US Ap. No. 16/668,016.
Although claims 4 and 10 of US Ap. No. 16/668,016 are not in a single chain of continuity, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the features of claims 4 and 10 of US Ap. No. 16/668,016 to form the hollow body recited in claim 11 of the instant application, since such features are 

In regard to claims 15 and 16, claims 15 and 16 of the instant application overlap in scope with claims 8, 10 and 13 of US Ap. No. 16/668,016.
Although claims 10 and 18 of US Ap. No. 16/668,016 are not in a single chain of continuity, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the features of claims 10 and 18 of US Ap. No. 16/668,016 to form the closed container recited in claim 15 of the instant application, since such features are known features for a hollow body as taught by US Ap. No. 16/668,016 (and such features are not mutually exclusive). In further regard to process claim 16, the process steps of claim 16 are inherent and obvious to those of ordinary skill in the art in the combination of claims 8, 10 and 13 of US Ap. No. 16/668,016 discussed above in regard to claims 15 and 16.

In regard to claim 17, claim 13 of US Ap. No. 16/668,016 teaches the hollow body as discussed above in regard to claim 1. Since claim 13 of US Ap. No. 16/668,016 recites a hollow body having all structural and compositional requirements of claim 1, one of ordinary skill in the art would have expected the inherent physical characteristics of the surface region, such as the claimed coefficient of dry sliding friction of the surface region that results from the process of making hollow body via selection of the plurality of particles such that they have a d50 of 1 to 100 microns, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition 

MPEP 2112 I; and mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 8-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,336,479. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 8, 10 and 11 of the instant application overlaps in scope with claim 4 of U.S. Patent No. 10,336,479. 

In regard to claim 9, since claim 4 of U.S. Patent No. 10,336,479 recites a hollow body having all structural and compositional requirements of claim 8, one of ordinary skill in the art would have expected the inherent physical characteristics of the surface region, such as the claimed contact angle for wetting with water, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I; and mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

NEW REJECTIONS
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 8-11 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 8, 13 and 14 of U.S. Patent No. 11,167,885. Although the claims at issue are not identical, they are not patentably distinct from each other because:

In regard to claim 8, claim 8 of the instant application overlaps in scope with claim 8 of U.S. Patent No. 11,167,885.

In regard to claim 9, since claim 8 of U.S. Patent No. 11,167,885 recites a hollow body having all structural and compositional requirements of claim 8, one of ordinary skill in the art would have expected the inherent physical characteristics of the surface region, such as the claimed contact angle for wetting with water of the glass substrate, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition 

MPEP 2112 I; and mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

Claim 10 of the instant application corresponds to claim 13 of U.S. Patent No. 11,167,885. Although claims 8 and 13 of U.S. Patent No. 11,167,885 are not in a single chain of continuity, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the features of claims 8 and 13 of U.S. Patent No. 11,167,885 to form the container recited in claim 10 of the instant application, since such features are known features for a hollow body as taught by U.S. Patent No. 11,167,885 (and such features are not mutually exclusive).

       Claim 11 of the instant application corresponds to claim 14 of U.S. Patent No. 11,167,885. Although claims 8 and 14 of U.S. Patent No. 11,167,885 are not in a single chain of continuity, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the features of claims 8 and 14 of U.S. Patent No. 11,167,885 to form the container recited in claim 11 of the instant application, since such features are known 

Claim 15 of the instant application corresponds to the combination of claims 4 and 8 of U.S. Patent No. 11,167,885. Although claims 8 and 4 of U.S. Patent No. 11,167,885 are not in a single chain of continuity, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the features of claims 8 and 4 of U.S. Patent No. 11,167,885 to form the closed container recited in claim 15 of the instant application, since such features are known features for a hollow body as taught by U.S. Patent No. 11,167,885 (and such features are not mutually exclusive).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 15 and 16 are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Siebers et al. (US 2013/0158485).
In regard to claim 1, Siebers et al. teach a hollow body (syringe) having structural and compositional characteristics that correspond to all claimed structural and compositional limitations (paragraphs 0065 to 0076 disclose six examples where a syringe is coated with a coating compostion comprising glass frit comprising particles having a particle size distribution having a D50 of 2.1, 2.5 or 3.5 microns: see Table 2 on page 5 at paragraph 0070). The syringe corresponds to the claimed layer of glass, and the circumferential cone coating 5 corresponds to the claimed plurality of particles superimposing the layer of glass, where the surface region is the location on the layer of glass at which the circumferential cone coating 5 is superimposed (see Figure and description of Figure in Siebers et al., including paragraph 0065). 



In regard to claim 3, the particles of the frit of Siebers et al. are of an oxide or a combination of oxides (see Table 1 on page 5 at paragraph 0068).

In regard to claim 5, the particles of the plurality of particles of Siebers et al. adjoin the layer of glass in the surface region of the wall surface (paragraphs 0065 to 0076 and Figure; circumferential cone coating 5 adjoin the layer of glass [the syringe]).

In regard to claim 6, the particles of the plurality of particles of Siebers et al. are not superimposed by any component of the wall surface on a side of the particles of the plurality of particles which faces away from the layer of glass (paragraphs 0065 to 0076 and Figure; nothing on circumferential cone coating 5 on the side of coating 5 opposite the syringe).

In regard to claim 15, Siebers et al. teach the hollow body (syringe) as discussed above in regard to claim 1. A closed container containing a pharmaceutical composition within its interior falls within the scope of the teachings of Siebers et al. because (a) Siebers et al. teach that the syringe is closed (sealed) with a closure / sealing cap (see, for example, paragraphs 0012, 0020 and 0065) and (b) syringes may hold a pharmaceutical composition within the interior of the syringe when closed/sealed (see, for example, paragraphs 0012 and 0020, “medical liquid”, pharmaceutical compositions/liquids). 

.

Claims 8-11 are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Chang et al. (US 2014/0034544).
In regard to claims 8, 10 and 11, Chang et al. teach a hollow body (a glass container in the form of a vial, cartridge, syringe, ampoule, bottle, flask, phial, tube, beaker, or the like, where the glass containers described therein may be used for a variety of applications including, without limitation, as pharmaceutical packages, beverage containers, or the like; paragraph 0079) having structural and compositional characteristics that correspond to all claimed structural and compositional limitations. The glass substrate of the glass container corresponds to the claimed layer of glass, where the region upon the lubricious coating (see, for example, abstract and throughout specification, spelled “lubricous” everywhere except in paragraph 0171) is located on the glass substrate corresponds to the claimed surface region. The coefficient of dry sliding friction of the lubricious coating is as low as 0.3 or less, a range that encompasses the claimed range of less than 0.15.


[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I; and mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Siebers et al. (US 2013/0158485).
Siebers et al. teach the hollow body as discussed in regard to claim 1.
 While Siebers et al. do not explicitly teach that the particles have an aspect ratio of between 0.5 and 1.5, since the particles are particles, spherical particles have an aspect ratio of 1.0, and there is no indication in Siebers et al. that the particles are of an unusual shape that ventures far from spherical or about spherical, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used spherical or near-spherical particles (all of which would have an aspect ratio that falls within the range of 0.5 to 1.5) as the particles of Siebers et al. (and, one of ordinary skill in the art would have recognized that particles having an aspect ratio that falls within the range of 0.5 to 1.5 would be the particles used by Siebers et al.

Response to Arguments
Applicant’s arguments regarding the obviousness double patenting rejections have been fully considered but are not persuasive.
	In regard to the rejection regarding U.S. Patent No. 10,336,479, it is not clear exactly what Applicant’s argument is. The recitation “the packing structure” recited in line 9 of claim 1 of U.S. Patent No. 10,336,479, clearly should be “the packaging structure” (see lines 2 and 5 of claim 1), and the floor of the “packaging structure” is clearly a part of the packaging structure. Claim 4 recites that the coefficient of friction is less than 0.6, which overlaps in scope with the claimed range for the coefficient of friction, and only a portion of the interior of the container is 

	In regard to the obviousness double patenting rejections based on applications 16/546,979 and 16/668,016, those rejections are repeated because it is indeterminable which of the applications (and which of the claims of any of the applications), if any, will be allowed first.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782